Citation Nr: 1618954	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for genital herpes.

2.  Entitlement to an initial rating higher than 50 percent for uterine fibroids, status post total abdominal hysterectomy and bilateral salpingo-oophorectomy with residual scar.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from November 1984 to November 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Board notes that the Veteran submitted a notice of disagreement to the February 2012 rating decision for the issues of entitlement to service connection for a right eye disorder, and entitlement to increased ratings for posttraumatic stress disorder (PTSD) and genital herpes.  However, she limited her substantive appeal solely to the issue of entitlement to an increased rating for her genital herpes.  See October 2013 VA Form 9.  During the February 2016 Hearing, she indicated a desire to continue her claim for entitlement to an increased rating for her PTSD and entitlement to service connection for cardiac chest pain, currently diagnosed as hiatal hernia.  See February 2016 BVA Hearing Transcript, page 2.  Since timely substantive appeals have not been filed for these issues, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additionally, the Veteran has claimed entitlement to a compensable rating for right fifth digit sprain.  See October 2013 VA Form 9.  This issue is also REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for genital herpes.  She asserts her disability is more severe than what is represented by a 10 percent rating.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Genital Herpes

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for her genital herpes in July 2013, which is almost three years ago.  At the time of that examination, no scarring was noted.  More recently, the Veteran has asserted that her entire body was not examined for scarring from the herpes outbreaks.  See October 2013 VA Form 9.  She also testified during the February 2016 Board hearing that the herpes and scarring affects almost every part of her body, including her face, eyes, and feet.  See February 2016 BVA Hearing Transcript, pages 5-9.

The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of her disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, all updated treatment records should be obtained and associated with the claims file.

Hysterectomy and Scar

In September 2013, the RO issued a rating decision that granted service connection and assigned a 50 percent rating for uterine fibroids, status post total abdominal hysterectomy and bilateral salpingo-oophorectomy with residual scar.  In October 2013, the RO received a statement from the Veteran indicating her disagreement with the rating assigned.  See October 2013 VA Form 9. 

A statement of the case (SOC) must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  The RO should issue a SOC with respect to the issue of entitlement to an initial rating higher than 50 percent for uterine fibroids, status post total abdominal hysterectomy and bilateral salpingo-oophorectomy with residual scar.
 
The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

3.  Afford the Veteran a VA examination to determine the current severity of her herpes.  If at all possible, this examination must be scheduled during a period of flare-up of this disorder.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's herpes.  Every reasonable effort must be made to secure such an examination during a flare-up.  Appropriate instructions must be provided to the Veteran in this regard.

If the Veteran has a flare-up(s) of her herpes prior to a scheduled VA examination, she should present herself to a VA outpatient clinic or other VA medical facility for an examination to document the outbreak, percentage of total body coverage; percentage of exposed body coverage; and whether topical therapy or systemic therapies has/have been prescribed and, if so, the frequency and duration of that/those therapies.  Appropriate instructions must be provided to the Veteran in this regard.

The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail, to include whether or not the Veteran has scarring.  

The examiner must consider and discuss the Veteran's statement and log of outbreaks she submitted in February 2016. 

The examiner must also determine the percentage of body coverage, as well as percentage of exposed area coverage.  The examiner must also ascertain whether the Veteran requires/has been prescribed topical therapy and/or systemic therapy, such as corticosteroids or other immunosuppressive drugs.  

The examiner must determine with what frequency and for how long the topical and/or systemic therapies have been administered over the previous 12 months.

All rendered opinions must be accompanied by a thorough rationale.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  

4.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim.  

If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After having an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

